[Cite as State v. Jewell, 2022-Ohio-2727.]




                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :     CASE NO. CA2021-09-080

                                                   :            OPINION
     - vs -                                                      8/8/2022
                                                   :

 JAMES JEWELL,                                     :

        Appellant.                                 :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 20CR37521


David P. Fornshell, Warren County Prosecuting Attorney, and Kirsten A. Brandt, Assistant
Prosecuting Attorney, for appellee.

Thomas G. Eagle Co., L.P.A., and Thomas G. Eagle, for appellant.



        S. POWELL, J.

        {¶ 1} Appellant, James Jewell, appeals from his conviction in the Warren County

Court of Common Pleas after a jury found him guilty of three counts of third-degree felony

unlawful sexual conduct with a minor. For the reasons outlined below, we affirm Jewell's

conviction.
                                                                              Warren CA2021-09-080

        {¶ 2} On December 11, 2020, a Warren County Grand Jury returned an indictment

charging Jewell with three counts of third-degree felony unlawful sexual conduct with a

minor in violation of 2907.04(A). The charges arose after it was discovered the then 37-

year-old Jewell had been engaged in an inappropriate sexual relationship with a 15-year-

old girl, J.T., between December 1, 2019 and March 28, 2020 while at Jewell's home located

in Morrow, Warren County, Ohio. A three-day jury trial was held on the matter between

July 26 to July 28, 2021. During trial, the jury heard testimony from a number of key

witnesses. This included testimony from the victim, J.T., J.T.'s therapist and mental health

counselor, Sharon Kuss, and an investigating detective with the Warren County Sheriff's

Office, Detective Brandi Carter. This also included testimony from Jewell's ex-wife and from

Jewell himself. The following is a summary of J.T.'s and Jewell's trial testimony.

        {¶ 3} J.T., who was 16 years old at the time of trial, testified that she became best

friends with Jewell's daughter, S.J., in the seventh grade when she was attending school in

Morrow, Ohio. J.T. testified that she remained very close friends with S.J. even after she

moved away and began attending school in Georgetown, Ohio. J.T. testified that this

included her sometimes spending the night at S.J.'s house. However, when J.T. did spend

the night at S.J.'s house, J.T. testified that S.J. would "always be on her computer playing

with other people or talking with other people." J.T. testified it was at this time that her

relationship with S.J.'s father, Jewell, began to change. J.T. testified that this included

Jewell messaging her on Snapchat, paying her "compliments," calling her "pretty," and "that

type of stuff."1 J.T. testified that one of the messages she received from Jewell over


1. "Snapchat is a social media platform that allows participants to send pictures and text messages to each
other." Hamilton v. Combs, 12th Dist. Butler No. CA2018-02-026, 2019-Ohio-190, ¶ 2, fn. 1, citing State v.
Hunter, 11th Dist. Lake No. 2017-L-081, 2018-Ohio-5325, ¶ 2. "[O]ne of its core concepts [is] that any
pictures, videos or messages sent between users are only available for a short time before they are deleted
or otherwise become inaccessible." Bollinger v. Ohio Dept. of Edn., 3d Dist. Marion No. 9-18-07, 2018-Ohio-
3714, ¶ 5, fn. 2.


                                                   -2-
                                                                                  Warren CA2021-09-080

Snapchat included a photograph of Jewell's penis. When asked to describe what Jewell's

penis looked like in that photograph, J.T. testified, "I don't remember. I was like, I don't

even think – honestly, I don't think I was fifteen yet when that happened."

        {¶ 4} J.T. testified the Snapchat messages between her and Jewell evolved into

her and Jewell exchanging "[s]mall hugs," frequently "[k]issing" on the lips in "like a

relationship type of way," and "cuddling" and watching television on Jewell's bed located in

Jewell's second-floor bedroom. J.T. testified that these hugs and kisses then led to even

more flirting and "playful hitting" between her and Jewell, as well as she and Jewell

engaging in more intense "[s]exual touching." J.T. testified this included multiple "hand

jobs" and "blow jobs." J.T. testified this also included her donning pantyhose and "slightly"

moving her feet around "[i]n the air" because Jewell "liked them in pantyhose" and that was

his "thing."2 J.T. further testified that Jewell had used his "finger" to touch her vagina, that

Jewell had used his mouth and tongue to touch her vagina and suck on her breasts, and

that Jewell had used his penis to engage in sexual intercourse with her on two or three

occasions. J.T. testified that this included one occasion where she was laying in the middle

of Jewell's bed next to S.J. after she and S.J. fell asleep watching television.

        {¶ 5} J.T. testified that these sex acts, as well as the exchange of "I love yous"

between herself and Jewell, led her to believe that she and Jewell were in a relationship in

a "[n]atural, I guess boyfriend/girlfriend type of way." However, although believing that she

and Jewell were boyfriend and girlfriend, when asked if she and Jewell would ever hug or

kiss in front of other people, J.T. responded "No." J.T. testified this was because she and

Jewell wanted to keep their relationship a "secret" and "didn't want to get caught." J.T. also



2. We note that both Jewell and Jewell's trial counsel referred to this as a "foot job." J.T., however, testified
that she never actually touched Jewell's body with her feet, just that she would raise her pantyhose-clad feet
into the air and "slightly" move them around while Jewell watched and, from what this court can glean from
the record, masturbated.
                                                      -3-
                                                                        Warren CA2021-09-080

testified that she had initially lied to police about her relationship with Jewell because she

"was getting scared," she "didn't want to be in trouble," and "didn't want [Jewell's] family to

get 'ruined' or anything like that." J.T. additionally testified that she had lied to police

because she "didn't want [her] dad to know what was going on," and "because his kids, they

are my friends. I obviously wanted them to have a parent so – I just I lied, so maybe they

could have a family I guess." J.T. testified that she lied again and denied that anything

beyond "cuddling" and "kisses" had ever occurred between her and Jewell when she was

interviewed at a local child advocacy center. J.T. testified that she did this because she

was "scared," "nervous," and "didn't want to be the one in trouble."

       {¶ 6} Jewell testified in his defense and denied ever having an inappropriate sexual

relationship with J.T. However, although denying a sexual relationship between he and J.T.

had occurred, Jewell acknowledged that he and J.T. "would give each other hugs whenever

leaving or whenever dropping her off." Jewell also admitted that he and J.T. "started saying

I love you," but that it did not mean anything "more than just the greeting or saying goodbye"

like the way he would tell his children that he loved them. Jewell further admitted that J.T.

had slept in his bed on approximately four occasions. But, even then, Jewell testified that

J.T. only slept in his bed when his daughter, S.J., was with her and that it was never J.T.

sleeping in his bed by herself. Jewell additionally denied ever kissing J.T. on the lips, ever

performing cunnilingus on J.T., ever having sexual intercourse with J.T., or that J.T. had

ever given him a "hand job," a "blow job," or a "foot job." Jewell also denied ever trying to

"lead [J.T.] on" or "manipulate [J.T.] into a relationship" with him.

       {¶ 7} Once both parties rested, and following deliberations, the jury returned a

verdict finding Jewell guilty as charged. Approximately three weeks later, on August 18,

2021, the trial court held a sentencing hearing and sentenced Jewell to serve a total,

aggregate sentence of 144 months (12 years) in prison, less 29 days of jail-time credit. The

                                               -4-
                                                                        Warren CA2021-09-080

trial court also designated Jewell a Tier II sex offender and notified Jewell that he would be

subject to a mandatory five-year postrelease control term upon his release from prison.

Jewell filed a timely notice of appeal on September 2, 2021. Oral argument was held before

this court on July 5, 2022. Jewell's appeal now properly before this court for decision, Jewell

has raised two assignments of error for review.

         {¶ 8} Assignment of Error No. 1:

         {¶ 9} THE TRIAL COURT ERRED IN EXCLUDING EVIDENCE FOR DISCOVERY

VIOLATIONS.

         {¶ 10} In his first assignment of error, Jewell initially argues the trial court erred by

excluding several photographs from evidence depicting the "distinctive markings" on his

penis.    The trial court found the exclusion of those photographs was the appropriate

discovery sanction for trial counsel's failure to disclose the photographs to the state prior to

trial. We find no merit to this argument.

         {¶ 11} Crim.R. 16 governs discovery in criminal cases. State v. Johnson, 12th Dist.

Fayette No. CA2018-06-013, 2019-Ohio-754, ¶ 35.                  "Crim.R. 16(H) addresses a

defendant's obligation to provide the prosecution with reciprocal discovery."            State v.

Ferricci, 8th Dist. Cuyahoga No. 110208, 2022-Ohio-1393, ¶ 34; State v. Kopchak, 5th Dist.

Muskingum No. CT2017-0036, 2018-Ohio-1136, ¶ 16. Specifically, Crim.R. 16(H) provides,

"[i]f the defendant serves a written demand for discovery or any other pleading seeking

disclosure of evidence on the prosecuting attorney," something that Jewell did in this case,

"a reciprocal duty of disclosure by the defendant arises without further demand by the state."

Therefore, "according to the plain language of Crim.R. 16(H), the [s]tate no longer has an

obligation to file a written demand for discovery. Instead, a reciprocal duty arises by

operation of the rule when a defendant files a written demand for discovery." State v.

Belville, 4th Dist. Lawrence No. 19CA27, 2021-Ohio-820, ¶ 21; State v. Kesler, 3d Dist.

                                                -5-
                                                                      Warren CA2021-09-080

Seneca No. 13-13-35, 2014-Ohio-3376, ¶ 8 ("[t]he reciprocal requirements of Criminal Rule

16 for discovery are triggered by the request for discovery by the defendant").

       {¶ 12} The overall objective behind Crim.R. 16 is to remove the element of

gamesmanship from a criminal prosecution so that a fair trial can be had. State v. Howard,

56 Ohio St.2d 328, 333 (1978) ("[t]he philosophy of the Criminal Rules is to remove the

element of gamesmanship from a trial"). The purpose of Crim.R. 16 is also to prevent

surprise and the secreting of evidence favorable to one party. Lakewood v. Papadelis, 32

Ohio St.3d 1, 3 (1987) ("[t]he purpose of discovery rules is to prevent surprise and the

secreting of evidence favorable to one party"). This is evidenced by the language found in

Crim.R. 16(H)(3), which provides, in pertinent part, the following:

              (H) * * * The defendant shall provide copies or photographs, or
              permit the prosecuting attorney to copy or photograph, the
              following items related to the particular case indictment,
              information or complaint, and which are material to the
              innocence or alibi of the defendant, or are intended for use by
              the defense as evidence at the trial, or were obtained from or
              belong to the victim, within the possession of, or reasonably
              available to the defendant * * *:

              (3) Any evidence that tends to negate the guilt of the defendant,
              or is material to punishment, or tends to support an alibi.
              However, nothing in this rule shall be construed to require the
              defendant to disclose information that would tend to incriminate
              that defendant[.]

       {¶ 13} "Crim.R. 16(L) sets forth the trial court's role in regulating discovery between

the parties." State v. Bugara, 5th Dist. Stark No. 2018CA00039, 2019-Ohio-39, ¶ 32.

Pursuant to Section (1) of that rule:

              The trial court may make orders regulating discovery not
              inconsistent with this rule. If at any time during the course of the
              proceedings it is brought to the attention of the court that a party
              has failed to comply with this rule or with an order issued
              pursuant to this rule, the court may order such party to permit
              the discovery or inspection, grant a continuance, or prohibit the
              party from introducing in evidence the material not disclosed, or
              it may make such other order as it deems just under the

                                              -6-
                                                                      Warren CA2021-09-080

              circumstances.

Therefore, based on the plain language found in Crim.R. 16(L)(1), "'when a party fails to

provide discovery, the trial court may, inter alia, grant a continuance, prohibit the party from

introducing into evidence the undisclosed material, or make any other order it deems just

under the circumstances.'" State v. Robinson, 12th Dist. Butler No. CA2015-01-013, 2015-

Ohio-4533, ¶ 21, quoting State v. Proby, 10th Dist. Franklin No. 14AP-1067, 2015-Ohio-

3364, ¶ 33.

       {¶ 14} "It is within the trial court's sound discretion to decide what sanction to impose

for a discovery violation." State v. Edmonds, 12th Dist. Warren No. CA2014-03-045, 2015-

Ohio-2733, ¶ 37, citing State v. Davis, 12th Dist. Butler No. CA2010-06-143, 2011-Ohio-

2207, ¶ 20. When deciding on a sanction, however, "the trial court must impose the least

severe sanction that is consistent with the purpose of the rules of discovery." State v.

Palmer, 12th Dist. Butler Nos. CA2013-12-243 and CA2014-01-014, 2014-Ohio-5491, ¶ 39,

citing State v. Retana, 12th Dist. Butler No. CA2011-12-225, 2012-Ohio-5608, ¶ 53.

"Exclusion of evidence is a permissible sanction for a criminal defendant's discovery

violation as long as the exclusion does not completely deny the defendant the constitutional

right to present a defense." State v. Bellamy, 12th Dist. Butler No. CA2013-09-170, 2014-

Ohio-5187, ¶ 25, citing Davis at ¶ 21; State v. Parson, 6 Ohio St.3d 442, 445 (1983) ("[t]he

court is not bound to exclude such material at trial although it may do so as its option").

       {¶ 15} We review a trial court's decision to exclude evidence as a discovery sanction

for an abuse of discretion. State v. Bowen, 5th Dist. Holmes No. 19CA0007, 2020-Ohio-

24, ¶ 37, citing State v. Barrios, 9th Dist. Lorain No. 06CA009065, 2007-Ohio-7025, ¶ 18.

"A trial court abuses its discretion when it makes a decision that is unreasonable,

unconscionable, or arbitrary." State v. Darmond, 135 Ohio St.3d 343, 2013-Ohio-966, ¶ 34,

citing State v. Adams, 62 Ohio St.2d 151, 157 (1980). "A decision is unreasonable where

                                              -7-
                                                                    Warren CA2021-09-080

a sound reasoning process does not support it." State v. Miller, 12th Dist. Butler No.

CA2016-01-007, 2016-Ohio-7360, ¶ 7, citing AAAA Ents., Inc. v. River Place Community

Urban Redev. Corp., 50 Ohio St.3d 157, 161 (1990).

      {¶ 16} Jewell claims the trial court's decision to exclude the photographs depicting

the "distinctive markings" on his penis from evidence as a discovery sanction denied him

the opportunity to present "at least part" of his defense by relegating him to a "my word

against yours" strategy when there was "objective," photographic evidence that proved he

had not been engaged in an inappropriate sexual relationship with the victim. This is

because, according to Jewell, allowing him to introduce photographs of the markings on his

penis after J.T. testified and denied seeing any markings on Jewell's penis would have

provided indisputable proof that J.T.'s allegations were false since she "obviously" would

have had the "opportunity to see them if she had seen it." However, despite what Jewell

appears to be arguing, the fact that J.T. testified and denied seeing any markings on

Jewell's penis does not necessarily mean Jewell had not engaged in an inappropriate

sexual relationship with J.T.   Far from it.    This is particularly true in this case when

considering Jewell's ex-wife also testified and denied knowing if Jewell had any distinctive

markings on his penis.

      {¶ 17} The trial court's decision to exclude the photographs of Jewell's penis from

evidence also did not deprive Jewell of the opportunity to present a defense. The trial

court's decision instead merely precluded Jewell from presenting that portion of his defense

in that particular medium, i.e., photographic evidence as opposed to through his own trial

testimony. This becomes clear when reviewing Jewell's trial testimony about his penis.

Jewell specifically testified and described his genitalia as having approximately 15 "dark

red" noticeable spots on his scrotum. This also includes Jewell testifying that his penis,

which Jewell described as being "not that long," has a distinctive mole on the top right side

                                               -8-
                                                                  Warren CA2021-09-080

with a "flat flap of skin that sticks up past the mole" that measures "almost a centimeter

wide, maybe." Therefore, under these circumstances, and when considering Jewell was

not precluded from presenting his defense, the trial court did not abuse its discretion by

excluding the photographs of Jewell's penis from evidence as a discovery sanction. Jewell's

claim otherwise lacks merit.

      {¶ 18} Jewell also argues his trial counsel provided him with ineffective assistance

by failing to disclose the photographs of his penis to the state prior to trial. We again

disagree.

      {¶ 19} "Counsel is strongly presumed to have rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional judgment." State

v. Burns, 12th Dist. Clinton No. CA2013-10-019, 2014-Ohio-4625, ¶ 7. Because of this,

"[a]n appellate court must give wide deference to the strategic and tactical choices made

by trial counsel in determining whether counsel's performance was constitutionally

ineffective." State v. Reeves, 12th Dist. Clermont No. CA2020-01-001, 2020-Ohio-5565, ¶

32.   Therefore, to establish an ineffective assistance of counsel claim, Jewell must

demonstrate both that (1) his trial counsel's performance was deficient; and (2) his trial

counsel's deficient performance was prejudicial to him. State v. Simpson, 164 Ohio St.3d

102, 2020-Ohio-6719, ¶ 18, citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct.

2052 (1984). The failure to make an adequate showing on either prong is fatal to an

ineffective assistance of counsel claim. State v. Zielinski, 12th Dist. Warren No. CA2010-

12-121, 2011-Ohio-6535, ¶ 50.

      {¶ 20} Jewell argues he received ineffective assistance of counsel because his trial

counsel's "failure to comply with the Discovery Rules resulted in the exclusion of material

evidence on an important issue or credibility in a disputed case." However, even when

assuming Jewell's trial counsel's performance was deficient, Jewell cannot establish any

                                            -9-
                                                                       Warren CA2021-09-080

resulting prejudice therefrom. See State v. Lawson, 165 Ohio St.3d 445, 2021-Ohio-3566,

¶ 93 ("prejudice, i.e., a reasonable probability that, but for counsel's errors, the proceeding's

result would have been different"). This is because, as noted above, the trial court's

decision to exclude the photographs of Jewell's penis from evidence did not deprive Jewell

of the opportunity to present a defense. The trial court's decision instead merely precluded

Jewell from presenting that portion of his defense in that particular medium, i.e.,

photographic evidence as opposed to through his own trial testimony. Therefore, because

Jewell cannot demonstrate any resulting prejudice, it simply cannot be said that Jewell's

trial counsel provided him with ineffective assistance. Accordingly, finding no merit to any

of Jewell's arguments raised herein, Jewell's first assignment of error lacks merit and is

overruled.

       {¶ 21} Assignment of Error No. 2:

       {¶ 22} THE TRIAL COURT ERRED IN ADMITTING EVIDENCE THAT VOUCHED

FOR THE CREDIBILITY OF THE ACCUSING WITNESS.

       {¶ 23} In his second assignment of error, Jewell argues the trial court erred by

admitting certain testimony elicited from Sharon Kuss, J.T.'s therapist and mental health

counselor, and from Detective Carter, an investigating detective with the Warren County

Sheriff's Office. We disagree.

       {¶ 24} When properly objected to, this court reviews a trial court's decision to admit

or exclude evidence under an abuse of discretion standard. State v. Gerde, 12th Dist.

Clermont No. CA2016-11-077, 2017-Ohio-7464, ¶ 8. Jewell, however, did not object to any

of the challenged testimony elicited from Kuss and Detective Carter for which he now




                                              - 10 -
                                                                                     Warren CA2021-09-080

complains.3 By failing to object, Jewell has waived all but plain error on appeal. State v.

Grimm, 12th Dist. Clermont No. CA2018-10-071, 2019-Ohio-2961, ¶ 21, citing State v.

Rogers, 12th Dist. Butler No. 2017-08-112, 2018-Ohio-1356, ¶ 24. Pursuant to Crim.R.

52(B), "[p]lain errors or defects affecting substantial rights may be noticed although they

were not brought to the attention of the court." "An error does not rise to the level of a plain

error unless, but for the error, the outcome of the trial would have been different." State v.

Cooperstein, 12th Dist. Warren No. CA2018-09-117, 2019-Ohio-4724, ¶ 49, citing Palmer,

2014-Ohio-5491 at ¶ 21.

        {¶ 25} "'Notice of plain error under Crim.R. 52(B) is to be taken with the utmost

caution, under exceptional circumstances and only to prevent a manifest miscarriage of

justice.'" State v. Harner, 12th Dist. Brown No. CA2019-10-012, 2020-Ohio-3071, ¶ 24,

quoting State v. Landrum, 53 Ohio St.3d 107, 111 (1990). That is to say, a finding of plain

error is made "'only in the extremely rare case * * * where error, to which no objection was

made at the trial court, seriously affects the basic fairness, integrity, or public reputation of

the judicial process, thereby challenging the legitimacy of the underlying judicial process

itself.'" State v. Culler, 7th Dist. Columbiana No. 20 CO 0030, 2021-Ohio-4642, ¶ 15,

quoting Goldfuss v. Davidson, 79 Ohio St.3d 116, 122-123 (1997).

        {¶ 26} Jewell argues it was error for the trial court to allow Kuss and Detective Carter




3. In his reply brief, Jewell raises a new argument claiming his trial counsel was ineffective for "the failure of
trial counsel to more precisely object" to Kuss' and Detective Carter's challenged testimony. However, even
assuming Jewell's characterization of the record were true, which we find it is not, Jewell cannot raise this
argument by way of his reply brief. It is well-established that "[a] reply brief is not to be used by an appellant
to raise new assignments of error or issues for consideration; it is merely an opportunity to reply to the
appellee's brief." State v. Singh, 12th Dist. Butler No. CA2000-05-097, 2001 Ohio App. LEXIS 1591, *8, fn. 1
(Apr. 2, 2001). Because of this, "[a]ppellate courts generally will not consider a new issue presented for the
first time in a reply brief." State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, ¶ 18. Therefore,
because it is within this court's discretion whether to address arguments raised for the first time by way of the
reply brief, we decline to address Jewell's argument alleging his trial counsel was ineffective for not making a
"more precise" objection to Kuss' and Detective Carter's challenged testimony. We do this because, as
explained more fully below, it was not error, plain or otherwise, for the trial court to admit the testimony elicited
from Kuss and Detective Carter for which Jewell complains.
                                                       - 11 -
                                                                       Warren CA2021-09-080

to testify as to why J.T. may have initially denied being sexually abused "and essentially

why that was normal and consistent and not indicative of a lack of credibility on J.T.'s part."

Jewell argues that allowing Kuss and Detective Carter to testify in this manner improperly

bolstered and vouched for J.T.'s credibility and served as a "backdoor" way to "introduce

her hearsay statements implicating [him]." However, although we agree that it is generally

improper for a witness to express his or her opinion of a child declarant's veracity, see State

v. Boston, 46 Ohio St.3d 108 (1989), paragraph one of the syllabus, there is an important

distinction "between expert testimony that a child witness is telling the truth and evidence

which bolsters a child's credibility insofar as it supports the prosecution's efforts to prove

that a child has been abused." (Emphasis deleted.) State v. Stowers, 81 Ohio St.3d 260,

262 (1998).

       {¶ 27} That is to say, while a witness is generally precluded from "offering an opinion

as to the truth of a child's statements (e.g., the child does or does not appear to be

fantasizing or to have been programmed, or is or is not truthful in accusing a particular

person)," a witness is not precluded from offering testimony that serves as "additional

support for the truth of the facts testified to by the child, or which assists the fact finder in

assessing the child's veracity." (Emphasis deleted.) Id. at 262-263; State v. Ruggles, 12th

Dist. Warren CA2019-05-038 and CA2019-05-044 thru CA2019-05-046, 2020-Ohio-2886,

¶ 65 (it is "only statements that directly support the veracity of the witness [that] are

prohibited" under Boston). "This distinction recognizes the reality that, 'indirect bolstering

of a victim's credibility is not the same as the direct rendering of an opinion as to a victim's

veracity that was involved in Boston.'" State v. Fannin, 12th Dist. Warren No. CA2020-03-

022, 2021-Ohio-2462, ¶ 62, quoting State v. Boles, 12th Dist. Brown No. CA2012-06-012,

2013-Ohio-5202, ¶ 30.

       {¶ 28} In this case, neither Kuss' nor Detective Carter's testimony for which Jewell

                                              - 12 -
                                                                        Warren CA2021-09-080

complains offered an opinion, either directly or indirectly, as to the truth and veracity of J.T.'s

sexual abuse allegations.      Kuss' and Detective Carter's challenged testimony merely

explained why they believed it was normal and consistent for a child victim of sexual abuse

to initially deny the sexual abuse had occurred. Therefore, under these circumstances, we

cannot say the trial court committed error, plain or otherwise, in admitting Kuss' or Detective

Carter's testimony at trial given that such testimony it did not directly support J.T.'s veracity

as prohibited by Boston. This is because, as explained by the Ohio Supreme Court, "[a]n

expert witness's testimony that the behavior of an alleged child victim of sexual abuse is

consistent with behavior observed in sexually abused children is admissible under the Ohio

Rules of Evidence." Stowers at 261.

       {¶ 29} In so holding, we find it significant that J.T. testified at trial and was subject to

rigorous cross-examination regarding her allegations of sexual abuse that she had levied

against Jewell. The jury was therefore clearly able to independently assess J.T.'s credibility

for itself without any assistance from either Kuss' or Detective Carter's trial testimony. See,

e.g., State v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-Ohio-5226, ¶ 59 ("Lastly,

unlike the child victim in Boston who was unavailable to testify, E.M. testified at trial and

described the abuse in detail.       E.M. was subject to cross-examination regarding her

allegations and the trial court was clearly able to independently assess her credibility.").

Accordingly, finding no error, plain or otherwise, in the trial court's decision to admit the

challenged testimony elicited from Kuss and Detective Carter at issue, Jewell's second

assignment of error lacks merit and is overruled.

       {¶ 30} Judgment affirmed.


       M. POWELL, P.J., and PIPER, J., concur.




                                               - 13 -